Citation Nr: 1402237	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) with adjustment disorder and depression from June 4, 2011?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran performed verified active duty from September 1954 to December 1957.  His DD-214 reflects an additional two years of active duty service.

This matter initially came before the Board of Veterans' Appeals' (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective November 20, 2009.  The Veteran timely appealed the initial rating assigned and the RO in June 2011 increased the rating to 50 percent, also effective November 20, 2009.

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing is of record.

In December 2011, the Board denied the claim for a higher initial rating for PTSD. In an August 2012 Order, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for the Veteran and VA to vacate the Board decision and remand the claim to the Board.

In May 2013, the Board granted a 70 percent rating from November 20, 2009 to June 3, 2011, and remanded the issue of the proper rating from June 4, 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least evenly balanced as to whether symptoms of PTSD with adjustment disorder and depression have most nearly approximated total occupational and social impairment since June 4, 2011.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 100 percent for PTSD have been met since June 4, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).  As the Board is, however, granting in full the only claim being decided herein further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, a 100 percent rating is warranted from June 4, 2011, and as such a staged rating is not in order.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

One factor in evaluating PTSD is the Global Assessment of Functioning scale. The scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A global assessment of functioning score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The primary piece of evidence since June 4, 2011 is the June 2013 VA examination.  The examiner indicated that the Veteran was unwilling to leave home at all due to fearful avoidance, which had increased since the previous VA examination.  The examiner also noted that the Veteran did not socialize at all, felt cut off from others, exhibited irritability well above an appropriate level in response to teasing by his granddaughter, and endorsed significant hypervigilance.  The Veteran's wife reported worsening concentration problems, fear of leaving home, reactive irritability, sleep disturbance, and daytime intrusive thoughts.  The examiner identified symptoms in both the criteria for a 70 percent rating, such as inability to establish and maintain effective relationships and the criteria for a 100 percent rating, i.e., intermittent inability to perform activities of daily living.  The examiner summarized that the Veteran's PTSD symptoms had gradually increased since the last exam, especially over the past year.  The examiner also concluded that it was at least as likely as not that the Veteran's PTSD with adjustment disorder with depression would render him unable to obtain and retain substantially gainful employment.  The Board notes that, based on this statement, the RO granted a total disability rating based on unemployability.

In reviewing the rating criteria, the examiner checked the box indicating that the Veteran had occupational and social impairment with deficiencies in most areas rather than total occupational impairment.  He also assigned a global assessment of functioning score of 49.  Neither the examiner's assessment of the rating criteria or the global assessment of functioning score is dispositive, however. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. Feb 10, 2009) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability.").  See also VA Adjudication Procedures Manual Rewrite, pt. III, subpt. iv, ch. 3, § A-9(j) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

The June 2013 examination findings, in particular that Veteran was unwilling to leave home, that he  did not socialize at all, and that his psychiatric disability rendered him unemployable; as well as the fact that there were symptoms listed in both the 70 and 100 percent criteria, reflects that the evidence is at least evenly balanced as to whether the symptoms of the Veteran's PTSD with adjustment disorder and depression more nearly approximated total occupational and social impairment.  

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 100 percent rating from June 4, 2011 is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 100 percent rating for PTSD with depression and adjustment disorder is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


